Pee Cueiam,
On the trial of this case the plaintiff’s only contention was that Weigle was an incompetent workman and that his incompetency was, or should have been, known to the defendant. No act of incompetency on the part of Weigle previous to the act complained of was shown, and it was not claimed prior to that time that any incompetency on his part was suggested or known to the defendant. All of his previous acts evinced care on his part, and could not well be considered as proof of incompetency in the performance of the duties pertaining to the work to which he was called. It follows from the evidence in the case that the defendant was not properly chargeable with negligence in employing him. That he used more than ordinary care in the performance of the work to which he was assigned was no evidence of incompetency. Nor did such care at any'time impose additional liability on the defendant.
Judgment affirmed.